Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 24, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150307                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  SUSAN BAILEY,                                                                                      Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 150307
                                                                   COA: 321655
                                                                   Ingham CC: 13-000806-CK
  GREAT LAKES MUTUAL INSURANCE
  COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 11, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. We direct the Court of Appeals’ attention to Ellis v
  Farm Bureau Ins Co, 482 Mich. 1119 (2008).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 24, 2015
           t0421
                                                                              Clerk